

117 HR 5180 IH: Green Vehicle Adoption Nationwide Act of 2021
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5180IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Mr. Beyer (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to establish a tax credit for qualified commercial electric vehicles, and for other purposes.1.Short titleThis Act may be cited as the Green Vehicle Adoption Nationwide Act of 2021 or the Green VAN Act of 2021. 2.Qualified commercial electric vehicles(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new section:45U.Credit for qualified commercial electric vehicles(a)In generalFor purposes of section 38, the qualified commercial electric vehicle credit for any taxable year is an amount equal to the sum of the credit amounts determined under subsection (b) with respect to each qualified commercial electric vehicle placed in service by the taxpayer during the taxable year.(b)Per vehicle amountThe amount determined under this subsection with respect to any qualified commercial electric vehicle shall be equal to 30 percent of the basis of such vehicle.(c)Qualified commercial electric vehicleFor purposes of this section, the term qualified commercial electric vehicle means any vehicle which—(1)meets the requirements of subparagraphs (A), (B), and (C) of section 36C(c)(1),(2)either—(A)meets the requirements of subparagraph (D) of section 36C(c)(1), or(B)is mobile machinery, as defined in section 4053(8), (3)is primarily propelled by an electric motor which draws electricity from a battery which—(A)has a capacity of not less than 30 kilowatt hours, (B)is capable of being recharged from an external source of electricity, and(C)is not powered or charged by an internal combustion engine, and(4)is of a character subject to the allowance for depreciation.(d)Special rules(1)In generalRules similar to the rules under subsections (d) of section 36C shall apply for purposes of this section.(2)Property used by tax-exempt entityIn the case of a vehicle the use of which is described in paragraph (3) or (4) of section 50(b) and which is not subject to a lease, the person who sold such vehicle to the person or entity using such vehicle shall be treated as the taxpayer that placed such vehicle in service, but only if such person clearly discloses to such person or entity in a document the amount of any credit allowable under subsection (a) with respect to such vehicle.(e)VIN number requirementNo credit shall be determined under subsection (a) with respect to any vehicle unless the taxpayer includes the vehicle identification number of such vehicle on the return of tax for the taxable year.(f)TerminationNo credit shall be determined under this section with respect to any vehicle acquired after December 31, 2031..(b)Conforming amendments(1)Section 38(b) is amended by striking paragraph (30) and inserting the following:(30)the qualified commercial electric vehicle credit determined under section 45U,.(2)Section 6213(g)(2), as amended by the preceding provisions of this Act, is amended—(A)in subparagraph (S), by striking and at the end,(B)in subparagraph (T), by striking the period at the end and inserting , and, and(C)by adding at the end the following:(U)an omission of a correct vehicle identification number required under section 45U(e) (relating to commercial electric vehicle credit) to be included on a return..(3)The table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item:Sec. 45U. Qualified commercial electric vehicle credit..(c)Effective dateThe amendments made by this section shall apply to vehicles acquired after December 31, 2021.